internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-113361-99 date date legend newco sec_1 sec_2 llc grantor_trust shareholder a shareholder b shareholder c shareholder d shareholder e state x plr-113361-99 business w business y business z source a source b dear we respond to your date request for rulings as to the federal_income_tax consequences of a proposed transaction additional information was received on date and september the information submitted is substantially as set forth below sec_1 an s_corporation incorporated in state x conducts business y sec_1 wholly owns llc which conducts business w sec_2 an s_corporation incorporated in state x conducts business z sec_1 is owned by grantor_trust and eighteen individual shareholders sec_2 is owned by the same eighteen individual shareholders shareholders a b d and e are individuals who were shareholders of sec_1 and sec_2 shareholder c remains a shareholder of sec_1 and sec_2 during the three years prior to the proposed transaction below sec_1 and sec_2 redeemed stock of shareholders a b c d and e each redemption was made pursuant to a redemption agreement with an employee pursuant to what the taxpayer represents are valid business reasons the taxpayers propose the following transaction i the shareholders of sec_1 and sec_2 will form newco and will elect to treat newco as an s_corporation effective as of the first day of its taxable_year the shareholders of sec_1 will transfer to newco in exchange for newco stock all their stock in sec_1 the shareholders of sec_2 will transfer to newco in exchange for newco stock all their stock in sec_2 plr-113361-99 the taxpayers represent to the best of their knowledge and belief that the proposed stock transfers qualify under sec_351 ii newco will elect under sec_1361 of the code to treat sec_1 and sec_2 as qualified subchapter_s subsidiaries qsubs the taxpayers have made the following representations with respect to the proposed transfers a no stock_or_securities will be issued for services rendered to or for the benefit of newco in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of newco or for interest on indebtedness of newco b c d e f g h no liabilities of the shareholders of sec_1 and sec_2 will be assumed by newco in connection with the transfer of such stock the transfers are not the result of the solicitation by a promoter broker or investment house the transferors will not retain any rights in the property transferred to newco any debt to which the sec_1 stock is subject was incurred to acquire such stock and was incurred when such stock was acquired and each transferor is transferring all of the stock to which such debt was incurred the adjusted_basis and fair_market_value of the assets to be transferred by the transferors to newco will in each instance be equal to or exceed the sum of the liabilities to be assumed by newco plus any liabilities to which the transferred assets are subject there is no indebtedness between newco and the transferors and there will be no indebtedness created in favor of the transferors as a result of the transaction the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined i all exchanges will occur on approximately the same date plr-113361-99 j k l m n o p there is no plan on the part of newco to redeem or otherwise reacquire any stock or indebtedness issued in the transfer however certain stock of both sec_1 and sec_2 held by employees is subject_to redemption agreements these redemption agreements will be amended to apply to newco stock if an employee should retire or otherwise terminate his employment from either company his stock would be redeemed at book_value per share taking into account any issuance of additional shares of newco stock any issuance of stock for services the exercise of any newco stock_rights warrants or subscriptions a public offering of newco stock and the sale exchange transfer by gift or other_disposition of any of the stock of newco to be received in the exchange the transferors will be in control of newco within the meaning of sec_368 newco will remain in existence and will retain and use the property transferred to it in a trade_or_business there is no plan or intention by newco to dispose_of transferred property other than in the normal course of business operations each of the parties to the transaction will pay his or her own expenses if any incurred in connection with the proposed transaction newco will not be an investment_company within the meaning of sec_351 and sec_1_351-1 of the income_tax regulations none of the transferors are under the jurisdiction of a court in a title_11_case or similar case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor q newco will not be a personal_service_corporation within the meaning of sec_269a with respect to the qsub elections the taxpayers have made the following representations r newco on the date of filing the qsub elections will be the owner of of the single outstanding class of both sec_1 and sec_2 stock plr-113361-99 s t u v w x y z the fair_market_value of the assets of each sec_1 and sec_2 will exceed their respective liabilities at the time of the qsub elections newco will not be an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code the fair_market_value of the newco stock received by the sec_1 shareholders will be approximately equal to the fair_market_value of the sec_1 stock surrendered in the exchange the fair_market_value of the newco stock received by the sec_2 shareholders will be approximately equal to the fair_market_value of the sec_2 stock surrendered in the exchange newco will acquire at least ninety percent of the fair_market_value of the net assets and at least seventy percent of the fair_market_value of the gross assets held by sec_1 immediately prior to the transaction for purposes of this representation amounts used by sec_1 to pay its reorganization expenses and any redemptions and distributions excluding regular normal dividends made by sec_1 immediately preceding the transfer will be included as assets of sec_1 held immediately before the transaction newco will acquire at least ninety percent of the fair_market_value of the net assets and at least seventy percent of the fair_market_value of the gross assets held by sec_2 immediately prior to the transaction for purposes of this representation amounts used by sec_2 to pay its reorganization expenses and any redemptions and distributions excluding regular normal dividends made by sec_2 immediately preceding the transfer will be included as assets of sec_2 immediately before the transaction after the transaction the former shareholders of sec_1 and sec_2 will be in control of newco within the meaning of sec_368 newco has no intention to reacquire any of its stock issued in the proposed transactions aa newco has no plan or intention to sell or otherwise dispose_of any of the assets of sec_1 acquired in the proposed transactions except for dispositions made in the ordinary course of business plr-113361-99 bb newco has no plan or intention to sell or otherwise dispose_of any of the assets of sec_2 acquired in the proposed transactions except for dispositions made in the ordinary course of business cc the liabilities of sec_1 and sec_2 assumed by newco in the proposed transactions and the liabilities to which the transferred assets are subject were incurred in the ordinary course of their businesses dd following the proposed transactions newco will continue the historic_business of sec_1 or use a significant portion of sec_1’s historic_business_assets in a business ee following the proposed transactions newco will continue the historic_business of sec_2 or use a significant portion of sec_2’s historic_business_assets in a business ff at the time of the proposed transactions newco will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in newco that if exercised or converted could affect the acquisition of control of newco by the former shareholders of sec_1 and sec_2 within the meaning of sec_368 gg newco sec_1 and sec_2 will pay their respective expenses if any incurred in connection with the transactions hh no two parties to the transaction are investment companies within the meaning of sec_368 and iv ii except with respect to the redemption of stock of sec_1 held by shareholder a shareholder b shareholder c shareholder d and shareholder e no shares of sec_1 will have been redeemed during the three years preceding the adoption of the plan_of_liquidation of sec_1 jj except with respect to the redemption of stock of sec_2 held by shareholder a shareholder b shareholder c shareholder d and shareholder e no shares of sec_2 will have been redeemed during the three years preceding the adoption of the plan_of_liquidation of sec_2 kk other than the formation of new subsidiary entities to the best of the knowledge of sec_1's and sec_2's management neither sec_1 nor sec_2 will have plr-113361-99 acquired assets in any nontaxable transactions except for acquisitions occurring more than three years prior to the date that newco makes qsub elections for sec_1 and sec_2 respectively ll no assets of sec_1 or sec_2 have been or will be disposed of by either sec_1 or sec_2 except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to newco’s qsub elections with respect to sec_1 and sec_2 respectively mm the deemed liquidations of sec_1 and sec_2 will not be preceded by nor will they be followed by reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sec_1 or sec_1 if persons holding directly or indirectly more than in value of the stock of sec_1 or sec_2 also held directly or indirectly more than in value of the stock in recipient for purposes of this representation ownership is determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 nn prior to making the qsub elections with respect to sec_1 and sec_2 no assets of sec_1 or sec_2 will be distributed in_kind transferred or sold to newco except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to making the qsub elections with respect to sec_1 and sec_2 based solely on the facts submitted and the representations made we rule as follows newco sec_1 sec_2 grantor_trust and the individual shareholders recognize no gain_or_loss as a result of the deemed transfer of assets from sec_1 and sec_2 respectively to newco pursuant to newco’s qsub elections with respect to sec_1 and sec_2 the tax years of sec_1 and sec_2 respectively will end at the close of the day before their qsub elections become effective sec_1_381_b_-1 and as provided in sec_381 and sec_1 a - newco will succeed to and take into account those attributes of sec_1 and sec_2 described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 if applicable and the regulations thereunder the basis of the assets of sec_1 and sec_2 in the hands of newco will be the same as the basis of such assets in the hands of sec_1 and sec_2 immediately prior to plr-113361-99 transaction the holding_period of the assets of sec_1 and sec_2 in the hands of newco will include the period during which sec_1 and sec_2 respectively held the assets newco will succeed to the accumulated adjustments accounts of sec_1 and sec_2 neither sec_1 nor sec_2 will be treated as a c_corporation for any period solely because of the transfer of their respective stock to newco the inventories of sec_1 deemed transferred to newco under the proposed transaction will be taken into account by newco on the same basis and methods on which such inventories were taken into account by sec_1 newco will not be required to treat the inventory received in the proposed transaction as separate from otherwise identical inventory subsequently acquired or produced sec_1363 will not require sec_1 to include in its gross_income any lifo_recapture_amount for the inventory deemed transferred to newco sec_1374 will not subject any assets that are transferred from sec_1 or sec_2 to newco in the proposed transaction to the built-in_gain provisions of sec_1374 to the extent that the assets are not presently subject_to the built-in_gain provisions rental income received by sec_2 from business y will not be considered passive_investment_income for purposes of sec_1362 or sec_1375 income received by llc from source a will not be considered passive_investment_income for purposes of sec_1362 or sec_1375 we express no opinion on income from source b no opinion is expressed concerning the federal_income_tax treatment of the transactions under other provisions of the code or income_tax regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter plr-113361-99 ruling is consummated in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely yours assistant chief_counsel corporate by ___________________________ christopher w schoen assistant to the chief branch
